

Exhibit 10.1


SIXTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
This SIXTH AMENDMENT TO LOAN AND SECURITY Agreement (this “Amendment”) is
entered into as of April 28, 2020, by and among TRUPANION, INC., a Delaware
corporation (“Trupanion”), TRUPANION MANAGERS USA, INC., an Arizona corporation
(“Trupanion Managers”), and 6100 BUILDING, LLC (formerly known as
Trupanion-APIC, LLC), a Washington limited liability company (“6100 Building”);
together with Trupanion and Trupanion Managers, individually and collectively,
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Agreement (as hereinafter defined) (each a “Lender”
and, collectively, the “Lenders”), and PACIFIC WESTERN BANK, a California state
chartered bank (“PWB”), as a Lender and as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”).


RECITALS


A.Trupanion, Trupanion Managers, the Administrative Agent, and the Lenders are
parties to that certain Loan and Security Agreement dated as of December 16,
2016 (as amended from time to time, the “Agreement”).
B.6100 Building was added as a co-borrower to the Loan Documents, on a joint and
several basis, pursuant to that certain Joinder to Loan and Security Agreement
dated as of August 6, 2018.
C.Borrower has requested that the Administrative Agent and the Lenders amend the
Agreement in accordance with the terms of this Amendment.
D.Borrower, the Administrative Agent, and the Lenders have agreed to make
certain revisions to the Agreement as more fully set forth herein.


NOW, THEREFORE, the parties agree as follows:
1)Clauses (c) and (d) of Section 6.7 of the Agreement are hereby amended by
deleting each in its entirety and replacing each with the following,
respectively:


(c) Minimum Quarterly Revenue. Borrower shall generate Revenue measured on a
rolling three (3) month basis of not less than eighty percent (80%) of
Trupanion’s projected Revenue for the corresponding three month period as
determined from Trupanion’s annual financial projections approved by Trupanion’s
Board of Directors and delivered to Administrative Agent which such projections
shall constitute growth over the immediately preceding fiscal year of not less
than ten percent (10%). The minimum Revenue covenant set forth in this Section
6.7(c) shall be equal to following amounts at the following applicable times:



Quarter EndingMinimum Trailing 3 Month RevenueMarch 31, 2020$88,000,000June 30,
2020$93,000,000September 30, 2020$99,000,000December 31, 2020$104,000,000










--------------------------------------------------------------------------------



(d) Maximum EBITDA Loss. Tested as of the last day of each quarter through the
quarter ending December 31, 2020, Borrower’s consolidated EBITDA losses measured
on a trailing three (3) month basis shall not be greater than negative Two
Hundred Fifty Thousand Dollars (-$250,000). Commencing with the quarter ending
March 31, 2021 and as of the last day of each quarter thereafter, the maximum
EBITDA loss or minimum EBITDA covenant set forth in this Section 6.7(d) shall be
determined by the Required Lenders based on Trupanion’s annual financial
projections approved by Trupanion’s Board of Directors and delivered to
Administrative Agent.


2) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Administrative Agent under the Agreement, as in effect prior to the date hereof.
Borrower ratifies and reaffirms the continuing effectiveness of all agreements
entered into in connection with the Agreement.


3) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.


4) Borrower (a) acknowledges and consents to all of the terms and conditions of
this Amendment; (b) affirms all of its obligations under the Loan Documents; and
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge such Borrower’s obligations under the Loan
Documents.


5) Each Borrower (a) affirms that each of the Liens granted in or pursuant to
the Loan Documents are valid and subsisting; and (b) agrees that this Amendment
and all documents executed in connection herewith shall in no manner impair or
otherwise adversely affect any of the Liens granted in, or pursuant to, the Loan
Documents.


6) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


7) As a condition to the effectiveness of this Amendment, Administrative Agent
shall have received, in form and substance reasonably satisfactory to
Administrative Agent, the following:
a.this Amendment, duly executed by Borrower;
b.the Reaffirmation of Guaranty by Trupanion Brokers, duly executed by Trupanion
Brokers;
c.the Reaffirmation of Guaranty by Trupanion Canadian Shareholders Ltd., duly
executed by Trupanion Canadian Shareholders Ltd.;
d.payment of all Administrative Agent expenses, including Administrative Agent’s
expenses for the documentation of this Agreement and any related documents, and
any UCC, good standing or intellectual property search or filing fees, which may
be debited from any of Borrower's accounts; and
e.such other documents and completion of such other matters, as Administrative
Agent may reasonably deem necessary or appropriate.




[Signatures on the Following Page]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.


BORROWER:
TRUPANION, INC.
By:  /s/ Tricia Plouf  
Name:  Tricia Plouf  
Title:  Chief Financial Officer  
By:  /s/ Asher Bearman  
Name:  Asher Bearman  
Title:  Chief Strategy Officer  
TRUPANION MANAGERS USA, INC.
By:  /s/ Tricia Plouf  
Name:  Tricia Plouf  
Title:  Chief Financial Officer    
6100 BUILDING, LLC
By:  /s/ Tricia Plouf  
Name:  Tricia Plouf  
Title:  Chief Financial Officer   
ADMINISTRATIVE AGENT:
PACIFIC WESTERN BANK, as the Administrative Agent
By:  /s/ Matthew Long  
Name:  Matthew Long  
Title:  VP   



--------------------------------------------------------------------------------





LENDERS:
PACIFIC WESTERN BANK, as a Lender
By:  /s/ Matthew Long  
Name:  Matthew Long  
Title:  VP


WESTERN ALLIANCE BANK, as a Lender
By:  /s/ Thomas Reimer  
Name:  Thomas Reimer  
Title:  Sr. Director
        



